Title: To Benjamin Franklin from Gourlade &amp; Moylan, 6 September 1779
From: Gourlade & Moylan
To: Franklin, Benjamin



Honord Sir
L’Orient 6th. September 1779
The Schooner Grand Tyger Cap: Blackwell arrived here yesterday from Fredericksbourg in Virginia with a Cargo of Tobacco. She left them Capes the 5th. of last month.
The following few lines is extract of a letter to us from thence, dated 25th. July last and annexed, you will find another extract of a letter to us dated the 20th. of the same month. “We have just now accts. from Charles Town of a Capital Action between our Troops & the Enemy. Our noted General Lincoln, gave them a severe beating, drove them from their entrenchments & took possession of their ground.—Our noble General & Commander in Chief is Idle, Sir Henry Clinton not yet presuming to get out of his Den, tho’ the season is far advanced, I apprehend it must grow warm, but he knows the Country to be still more so, as he woud meet with incessant fire from all quarters.”
The few arrivals from America make us imagine that this intelligence will not be disagreeable to you.— This Vessel we mean to dispatch in fifteen days, she sails remarkably fast for your government.
We have the honor to be respectfully Hond. sir Your most obt. hbl. sts.
Gourlade & Moylan


P.S. Our friend M. Le Ray de Chaumont, no doubt advised you the arrival here of a prize taken by the poor Richard. She arrived too late the last post day for us to have given you advice ther of and to comply with Cap: Jones’s message to us of acquainting yo., he & his fleet were well and that he had not leasure to write you as he was then in pursuit of a cannonade wch. he heard.
G & M



Extract of a Letter from Frederick’sbourg Virginia Dated 20th. of July 1779
We have nothing in the political Line worthy communicating but that some plans have very lately been adopted by some of the states to give some permanency to our Courrency, by reducing the prices of Imported Goods regularly each month, in the same proportion as they have rose. They have also Limitted the prices of the produce of our Country & the Committee of Philadelphia have addressed the Honnble the Congress that they would not emit any more Money for the service of the public but that the people generally should subscribe sums of money, as their Ability wd. admit wch. sums should be Carried to their Cte. in payment of their annuel Taxes; how far these Plans may answer so desirable purpose as the appreciating our Currency time alone must Discover.
Our Latest Accts. from the soward, where the principal scene of Action has been this Campaign, say the ennemy have abandoned the Design of taking Charles-town, nor do they appear very formidable on any part of the Continent, their Want of Reinforcements must soon Compel them to Relinquish every hope of effecting what they have so long aimed at, the subjugating America.

Since writing the foregoing another prize loaded with fish oyl arrived from Cap. Jones’s fleet./.

 
Notation: Gourlade et Moylan L’Orient 6. 7bre. 1779.
